In an action by an employee of an elevator subcontractor, Westinghouse Electric Corporation, against the general contractor, to recover damages for personal injuries sustained as a result of falling 18 stories down an elevator shaft of a building in the course of construction, in which action the general contractor served a third-party complaint against the subcontractor Westinghouse as a third-party defendant, said subcontractor appeals from an order of the Supreme Court, Kings County, dated March 28, 1960, denying its motion for judgment dismissing the third-party complaint on the pleadings and admissions, pursuant to section 476 of the Civil Practice Act and rule 112 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur. [22 Misc 2d 5l.]